DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/21/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/21/2021, 7/14/2021 and 7/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the use of the environmental values of a temperature value, a humidity value, an oxygen value, a carbon dioxide value, a phosphine value, and an ethylene value (lines 22-23 of claim 1 and lines 24-25 of claim 16), does not reasonably provide enablement for the use of the environmental values of a pressure value and an acoustic value (line 23 of claim 1 and line 25 of claim 16).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claims 1 and 16 recite that environmental data is used by a cloud computing system to generate a predictive model based on an initial value and historical data to monitor stored grain.  The environmental data that can be used is listed in the claims as including a temperature value, a humidity value, an oxygen value, a carbon dioxide value, a phosphine value, an ethylene value, a pressure value and an acoustic value.  The prior art does not disclose the generation of a predictive model based on an initial value and historical data.  At best, the prior art (e.g., see the Kaleta reference from the previous Final Office Action) discloses a model that monitors stored grain based on temperature and humidity.  The prior art (i.e. Kaleta) does not disclose generating the model using environmental data, although the temperature and humidity data is part of 
Claims 2-15 and 17-26 depend on claims 1 or 16 and are rejected for inheriting the same problem.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite that the cloud computing system applies an artificial-intelligence trained algorithm to the historical data set, thereby generating a predictive model derived from an initial GSQI value and the historical environmental data set (Claim 1, lines 18-20 and Claim 16, lines 19-21).  The claims recite that the historical environmental data set and the predictive model are updated as the cloud computing system receives updated environmental data (Claim 1, lines 30-32 and Claim 16, lines 33-35).
The limitation of applying an algorithm to a data set, thereby generating a predictive model is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a cloud computing system,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “cloud computing system” language, applying an algorithm in the context of this claim encompasses the user manually (i.e. with the aid of pencil and 
This judicial exception is not integrated into a practical application.  Claims 1 and 16 recite several additional elements.  The claims recite one or two sensor units that detect an environmental variable in a grain storage environment and send information.  

	Claims 2, 5, 6, 8, 10, 13-15, 17, 20-22, 24 and 25 describe extra-solution activity of well-understood, routine and conventional computer components such that they do 
	Claims 3, 4, 11, 12, 18 and 19 describe data structures used by the computer structures in the practice of the abstract idea that merely link the judicial exception to the technological environment of a grain storage environment such that they do not impose any meaningful limits on practicing the abstract ideas and do not provide an inventive concept.
	Claims 7, 9, 23 and 26 recite generating and storing historical GSQI values and detecting anomalous conditions in a grain storage area.  These are insignificant extra-solution activities of well-understood, routine and conventional computer components such that they do not impose any meaningful limits on practicing the abstract ideas and do not provide an inventive concept.  Furthermore, they also recite that the predictive model comprises a linear regression that is updated by changing certain values.  These are mathematical concepts such that the claims also recite an abstract idea.  As such, they cannot provide an inventive concept.
	
Response to Arguments
Applicant’s arguments with respect to claims 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969.  The examiner can normally be reached on M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853